--------------------------------------------------------------------------------

Exhibit 10.7
 
ADDITIONAL NOTE
 
$365,724.00
June 10, 2015

 
FOR VALUE RECEIVED, Hydrocarb Energy Corporation, a Nevada corporation (the
“Borrower”), hereby promises to pay Shadow Tree Income Fund A—Hydrocarb, LLC, a
Delaware limited liability company, its successors and assigns (the “Lender”) at
7 Renaissance Square, 5th Floor, White Plains, NY 10601, or at such other place
as the Lender may designate from time to time in writing, in lawful money of the
United States of America and in immediately available funds, the amount of Three
Hundred Fifty-Six Thousand Seven Hundred Twenty-Four Dollars ($356,724). All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement.
 
This additional note “Additional Note” is issued pursuant to, and is subject to
the terms and conditions set forth in, that certain Amended and Restated Credit
Agreement, originally dated as of August 15, 2014 and with a Restatement
Effective Date of June 10, 2015, among the Borrower, the other Persons named
therein as members of the Borrower Group, the Lenders named therein, and the
Agent for the Lenders, and evidences the Additional Loan made by the Lender
thereunder (including all annexes, exhibits and schedules thereto and as from
time to time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) and is entitled to the benefit and security of the Credit Agreement,
the Guaranty and Collateral Agreement and all of the other Loan Documents
referred to therein. Reference is hereby made to the Credit Agreement for a
statement of all of the terms and conditions under which the Additional Loan
evidenced hereby is made and is to be repaid. The principal balance of the
Additional Loan, any rates of interest applicable thereto and the date and
amount of payment made on account of the principal thereof, shall be recorded by
the Lender on its books; provided that the failure of the Lender to make any
such recordation shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Credit Agreement or this
Additional Note.
 
The Credit Agreement provides for the acceleration of the maturity of this
Additional Note upon the occurrence of certain events, for prepayments of the
Additional Loan upon the terms and conditions specified therein and other
provisions relevant to this Additional Note. Borrower and any and all endorsers,
guarantors and sureties severally waive notice (including, without limitation,
notice of intention to accelerate maturity and/or notice of acceleration of
maturity), demand, presentment for payment, protest and the filing of suit
hereon for the purpose of fixing liability and consent that the time of payment
hereof may be extended and re-extended from time to time without notice to them
or any of them.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement. Interest thereon
shall be paid until such principal amount is paid in full at such interest rates
and at such times, and pursuant to such calculations, as are specified in the
Credit Agreement. The terms of the Credit Agreement are hereby incorporated
herein by reference.
 
If any payment on this Additional Note becomes due and payable on a day other
than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 

--------------------------------------------------------------------------------

Upon and after the occurrence of any Event of Default, this Additional Note may,
as provided in the Credit Agreement, and without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other legal
requirement of any kind (all of which, to the extent not expressly required or
otherwise provided for under the Credit Agreement, are hereby expressly waived
by the Borrower), be declared, and immediately shall become, due and payable.
 
In addition to any rights of the Lender under the Credit Agreement, if default
is made in the payment of this Additional Note and it is placed in the hands of
an attorney for collection, or collected through probate or bankruptcy
proceedings, or if suit is brought on the same, the Borrower agrees to pay
reasonable attorneys’ fees and other costs of collection.
 
Time is of the essence of this Additional Note.
 
Except as provided in the Credit Agreement, this Additional Note may not be
assigned by the Lender to any Person.
 
THIS ADDITIONAL NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES (BUT INCLUDING SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party hereto has caused this Additional Note to be duly
executed as of the day and year first written above.



  HYDROCARB ENERGY CORPORATION            
By:
/s/ Kent P. Watts
     
Name: 
Kent P. Watts
     
Title:
CEO  



[Signature page to Additional Note—Shadow Tree]
 
 

--------------------------------------------------------------------------------